Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 14, 22, 35, 42 ad 43 are rejected under 35 U.S.C. 103 as being unpatentable over Deligianni (US 20110012085) in view of Engel (US 20170117367).

Regarding claim 1. Fig 6B of Deligianni discloses An integrated circuit structure, comprising:
a first transistor structure (area 480) including a first nanowire 480 [0078] or nanoribbon extending between a first source region 420 and a first drain region 420’;
a first gate electrode 450 wrapped around the first nanowire or nanoribbon [0078]; and a first gate dielectric 440 between (see the vertical portion of 440 between 480 and 450) the first nanowire or nanoribbon and the first gate electrode; and

a second gate electrode 650 wrapped around the second nanowire or nanoribbon; and a second gate dielectric 640 between (see the vertical portion of 640 between 660 and 650) the second nanowire or nanoribbon and the second gate electrode;
Although Deligianni discloses a conventional transistor including semiconducting oxide material based nanowire channel [0004], Deligianni’s integrated circuit structure does not disclose wherein one or both of the first and second nanowire or nanoribbon includes a semiconducting oxide material.
However, the ordinary artisan would have recognized that simple substitute of Deligianni’s nanowire material to the claimed material would have been obvious without departing from the spirit and scope of the invention. For example, Engel’s discloses nanowire 30 (Fig 9) includes a semiconducting oxide material [0036].
The references, Deligianni and Engel may be used to show obviousness because they are analogous art, which is directed to nanowire channel based transistor device with source and drain structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Deligianni’s channel structure with the specified features of Engel because they are from the same field of endeavor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the semiconducting oxide material as 

Regarding claim 2. Deligianni in view of Engel discloses The integrated circuit structure of claim 1, But Deligianni does not disclose wherein both of the first and second nanowire or nanoribbon includes a semiconducting oxide material.
However, the ordinary artisan would have recognized that simple substitute of Deligianni’s nanowire material in the both transistors to the claimed material would have been obvious without departing from the spirit and scope of the invention. For example, Engel’s discloses nanowire 30 (Fig 9) includes a semiconducting oxide material [0036].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the semiconducting oxide material as disclosed by Engel within Deligianni’s device structure for the purpose of providing enhanced mobility by using providing cost effective nanostructure in the channel regions. Thereby increasing manufacturability.

Regarding claim 4. Deligianni in view of Engel discloses The integrated circuit structure of claim 1, Engel wherein the semiconducting oxide material comprises oxygen [0036] and at least one [0036] of nickel, indium, gallium, and zinc.



Regarding claim 9. Deligianni in view of Engel discloses The integrated circuit structure of claim 8, Deligianni discloses wherein the insulator region comprises an insulator material that is compositionally different from the first and second gate dielectrics (gate dialect is made of hafnium oxide [0051] whereas the insulator is made of silicon oxide).

Regarding claim 14. Deligianni in view of Engel discloses The integrated circuit structure of claim 1 except wherein the first nanowire or nanoribbon includes a first semiconducting oxide material, and the second nanowire or nanoribbon includes a second semiconducting oxide material.
However, the ordinary artisan would have recognized that simple substitute of Deligianni’s nanowire material to the claimed material would have been obvious without departing from the spirit and scope of the invention. For example, Engel’s discloses nanowire 30 (Fig 9) includes a semiconducting oxide material [0036].
The references, Deligianni and Engel may be used to show obviousness because they are analogous art, which is directed to nanowire channel based transistor device with source and drain structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Deligianni’s channel structure with the specified features of Engel because they are from the same field of endeavor. 


Regarding claim 22. Deligianni in view of Engel discloses The integrated circuit structure of claim 1, Deligianni wherein the first nanowire or nanoribbon is compositionally different from the first source and drain regions, and/or the second nanowire or nanoribbon is compositionally different from the second source and drain regions [0042]/[0078].

Regarding claim 35. Fig 6B of Deligianni discloses An integrated circuit structure, comprising:
a first transistor structure (area 480) including a first nanowire 480 or nanoribbon extending between a first source region 420 and a first drain region 420’;
a first gate electrode 450 wrapped around the first nanowire or nanoribbon; and
a first gate dielectric 440 between the first nanowire or nanoribbon and the first gate electrode, and including a high-k dielectric material ([0051]: aluminum oxide); and
a second transistor structure (area 660) above the first transistor structure and arranged in a stacked configuration with the first transistor structure, the second transistor structure including a second nanowire 660 or nanoribbon extending between a second source region and a second drain region;

But does not disclose a first semiconducting oxide and a second semiconducting oxide.
However, the ordinary artisan would have recognized that simple substitute of Deligianni’s nanowire material to the claimed material would have been obvious without departing from the spirit and scope of the invention. For example, Engel’s discloses nanowire 30 (Fig 9) includes a semiconducting oxide material [0036].
The references, Deligianni and Engel may be used to show obviousness because they are analogous art, which is directed to nanowire channel based transistor device with source and drain structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Deligianni’s channel structure with the specified features of Engel because they are from the same field of endeavor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the semiconducting oxide material as disclosed by Engel within Deligianni’s device structure for the purpose of providing enhanced mobility by using providing cost effective nanostructure in the channel region. Thereby increasing manufacturability.

Regarding claim 42. Deligianni in view of Engel discloses The integrated circuit structure of claim 35, Deligianni discloses wherein the first nanowire or nanoribbon is 

Regarding claim 43. Deligianni in view of Engel discloses The integrated circuit structure of claim 35, Engel wherein the first and second semiconducting oxide materials include one or more [0036] of indium-gallium-zinc oxide (InGaZnO or IGZO), gallium oxide (GaO), zinc oxide (ZnO), indium oxide (InO), antimony oxide (SbO), copper oxide (CuO), indium antimony oxide (InSbO), aluminum zinc oxide (AlZnO), molybdenum disulfide (MoS2), cadmium oxide (CdO), indium(III) oxide (In2O3), gallium(III) oxide (Ga2O3), tin(IV) oxide (SnO2), indium zinc oxide (IZO), indium tin oxide (ITO), gallium zinc oxide (GZO), titanium dioxide (TiO2), tin(II) oxide (SnO), cuprous oxide (Cu2O), copper(II) oxide (CuO), vanadium(IV) oxide (VO2), nickel/nickel(II) oxide (NiO), zinc rhodium oxide (ZnRh2O4), aluminum copper dioxide (AlCuO2), strontium cuprate (SCO) (SrCu2O2), and lanthanum selenium dioxide (La2SeO2).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deligianni (US 20110012085) and Engel (US 20170117367), and further in view of Balakrishnan (US 9837414).

Regarding claim 15. Deligianni in view of Engel discloses The integrated circuit structure of claim 14 except wherein the first transistor structure is a PMOS device, and the second transistor structure is an NMOS device.

The references, Deligianni and Engel, and further Balakrishnan may be used to show obviousness because they are analogous art, which is directed to nanowire channel based transistor device with stacked transistor structure as disclosed in Deligianni and Balakrishnan and one of ordinary skill in the art would have had a reasonable expectation of success to modify Deligianni and Engel with the specified features of Balakrishnan because they are from the same field of endeavor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use device structure as disclosed by Balakrishnan within Deligianni and Engel for the purpose of providing enhanced 3D monolithic integration with efficient electrostatics control in addition to area scaling.

Regarding claim 16. Deligianni in view of Engel discloses The integrated circuit structure of claim 14 except wherein the first transistor structure is an NMOS device, and the second transistor structure is a PMOS device.
However, Fig 8 of Balakrishnan discloses the first transistor structure 22P is a PMOS device, and the second transistor structure 26P is an NMOS device (col 10, line 38-40).
The references, Deligianni and Engel, and further Balakrishnan may be used to show obviousness because they are analogous art, which is directed to nanowire channel based transistor device with stacked transistor structure as disclosed in 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use device structure as disclosed by Balakrishnan within Deligianni and Engel for the purpose of providing enhanced 3D monolithic integration with efficient electrostatics control in addition to area scaling.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Deligianni (US 20110012085) and Engel (US 20170117367), and further in view of Park (US 20190026519).

Regarding claim 24. Deligianni in view of Engel discloses The integrated circuit structure of claim 1, Engel discloses wherein the semiconducting oxide material includes zinc and oxygen [0036].
But Deligianni in view of Engel does not disclose indium and gallium.
However, Fig 15 of Park discloses indium, gallium, zinc and oxygen in the nanowire channel 130 [0059].
The references, Deligianni in view of Engel and Park may be used to show obviousness because they are analogous art, which is directed to nanowire channel based transistor device with source and drain structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Deligianni in view of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the semiconducting oxide material as disclosed by Engel within Deligianni’s device structure for the purpose of providing enhanced mobility with light passing characteristics of desired wavelength passes selectively.

Allowable Subject Matter
Claims 26, 31 and 34 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 26. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first transistor structure including a first nanowire or nanoribbon extending between a first source region and a first drain region, and including a crystalline semiconductor; a second transistor structure above the first transistor structure and arranged in a stacked configuration with the first transistor structure, the second transistor structure including a second nanowire or nanoribbon extending between a second source region and a second drain region, and including a semiconducting oxide”.

s 3, 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second nanowire or nanoribbon is compositionally different from the first nanowire or nanoribbon”.

Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first nanowire or nanoribbon includes a crystalline semiconductor material, and the second nanowire or nanoribbon includes a semiconducting oxide material”.

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second nanowire or nanoribbon includes a crystalline semiconductor material, and the first nanowire or nanoribbon includes a semiconducting oxide material”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826